Exhibit 10.5
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of November 7, 2008,
is by and between TREEHOUSE FOODS, INC., a Delaware corporation (the “Company”
and DENNIS F. RIORDAN (the “Executive”) and is, effective as of [DATE], 2008.
WITNESSETH:
     WHEREAS, Executive possesses the skills and experience necessary to serve
as the Company’s Chief Financial Officer and a member of its management team;
and
     WHEREAS, in light of these skills and experience, the Company desires to
secure the services of Executive, and is willing to enter into this Agreement
embodying the terms of the employment of Executive by the Company;
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the Company and Executive hereby agree as follows:
     1. Employment. Upon the terms and subject to the conditions of this
Agreement and, unless earlier terminated as provided in Section 6, the Company
hereby employs Executive and Executive hereby accepts employment by the Company
for the period commencing on the date hereof (the “Commencement Date”) and
ending on the third anniversary of the Commencement Date; provided, however that
the term of this Agreement shall automatically be extended for one additional
year on the third anniversary of the Commencement Date and each subsequent
anniversary thereof unless not less than 90 days prior to such anniversary date
either party shall give the other written notice that he or it does not want the
term to extend as of such anniversary date. The period during which Executive is
employed pursuant to this Agreement shall be referred to herein as the
“Employment Period.”
     2. Position and Duties. During the Employment Period, Executive shall serve
as the Senior Vice President and Chief Financial Officer of the Company and in
such other position or positions with the Company and its majority-owned
subsidiaries consistent with the foregoing position as the Board of Directors of
the Company (the “Board”) may specify or the Company and Executive may mutually
agree upon from time to time. During the Employment Period, Executive shall have
the duties, responsibilities and obligations customarily assigned to individuals
at comparable publicly traded companies serving in the position or positions in
which Executive serves hereunder. Executive shall devote substantially all his
business time to the services required of him hereunder, except for vacation
time and reasonable periods of absence due to sickness, personal injury or other
disability, and shall perform such services to the best of his abilities.
Subject to the provisions of Section 7, nothing herein shall preclude Executive
from (i) engaging in charitable activities and community affairs, (ii) managing
his personal investments and affairs or (iii) serving on the board of directors
or other governing body of any corporate or other business entity, so long as
such service is not in violation of the covenants contained in Section 7 or the
governance principles established for the Company by the Board, as in effect
from time to time, provided that in no event may such activities, either
individually or in the aggregate, materially interfere with the proper
performance of Executive’s duties and responsibilities hereunder.

 



--------------------------------------------------------------------------------



 



     3. Place of Performance. The Company has its headquarters office in the
Chicago, Illinois metropolitan area (currently, Westchester, Illinois) at which
Executive shall have his principal office.
     4. Compensation.
          (a) Base Salary. As of the Commencement Date, the Company shall pay
Executive a base salary at the annual rate of $388,500. The Board shall review
Executive’s base salary no less frequently than annually and may increase such
base salary in its discretion. The amount of annual base salary payable under
this Section 4(a) shall be reduced, however, to the extent Executive elects to
defer such salary under the terms of any deferred compensation or savings plan
or arrangement maintained or established by the Company or any of its
subsidiaries. Executive’s annual base salary payable hereunder, including any
increased annual base salary, without reduction for any amounts deferred as
described above, is referred to herein as “Base Salary”. The Company shall pay
Executive the portion of his Base Salary not deferred in accordance with its
standard payroll practices, but no less frequently than in equal monthly
installments.
          (b) Incentive Compensation. For each full calendar year during the
Employment Period, Executive shall be eligible to receive an annual incentive
bonus from the Company, with a target bonus opportunity of not less than 60% of
his Base Salary which will be payable, if at all, upon the achievement by
Executive and/or the Company of performance objectives to be established by the
Board in consultation with the Company’s Chief Executive Officer and
communicated to Executive during the first quarter of such year (the “Incentive
Compensation”). Without limiting the generality of the foregoing, the actual
amount payable to Executive in respect of the Incentive Compensation may be more
or less than the targeted opportunity (including zero) based on the actual
results against the pre-established performance objectives. Such Incentive
Compensation shall be paid at such time and in such manner as set forth in the
relevant underlying annual incentive compensation plan document, as in effect
from time to time.
     5. Benefits, Perquisites and Expenses.
          (a) Benefits. During the Employment Period, Executive shall be
eligible to participate in:
          (i) each welfare benefit plan sponsored or maintained by the Company
for its senior executive officers, including, without limitation, each group
life, hospitalization, medical, dental, health, accident or disability insurance
or similar plan or program of the Company; and
          (ii) each pension, profit sharing, retirement, deferred compensation
or savings plan sponsored or maintained by the Company for its senior executive
officers,
in each case, whether now existing or established hereafter, in accordance with
the generally applicable provisions thereof, as the same may be amended from
time to time.
          (b) Perquisites. During the Employment Period, Executive shall be
entitled to receive such perquisites as are generally provided to other senior
executive officers of the Company in accordance with the then current policies,
practices and underlying program of the Company.

2



--------------------------------------------------------------------------------



 



          (c) Business Expenses. During the Employment Period, the Company shall
pay or reimburse Executive for all reasonable expenses incurred or paid by
Executive in the performance of Executive’s duties hereunder, upon presentation
of expense statements or vouchers and such other information as the Company may
require and payable or reimbursable in accordance with the generally applicable
policies and procedures of the Company.
          (d) Indemnification. The Company agrees that if Executive is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Company or any subsidiary or affiliate thereof, or is or was serving at the
request of the Company as a director, officer, member, employee or agent of
another corporation, partnership, joint venture, trust or other enterprise,
including, in each case, service with respect to employee benefit plans, whether
or not the basis of such Proceeding is Executive’s alleged action in an official
capacity while serving as a director, officer, member, employee or agent,
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s certificate of
incorporation or by-laws or resolutions of the Board or, if greater, by the laws
of the State of Delaware, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgments, fines or penalties
and amounts paid or to be paid in settlement) reasonably incurred or suffered by
Executive in connection therewith, and such indemnification shall continue as to
Executive even if he has ceased to be a director, officer, member, employee or
agent of the Company or other entity and shall inure to the benefit of
Executive’s heirs, executors and administrators. If Executive serves as a
director, officer, member, partner, employee or agent of another corporation,
partnership, joint venture, limited liability company, trust or other enterprise
(including, in each case, service with respect to employee benefit plans) which
is a subsidiary or affiliate of the Company, it shall be presumed for purposes
of this Section 6(d) that Executive serves or served in such capacity at the
request of the Company. The Company shall advance to Executive all reasonable
costs and expenses incurred by him in connection with a Proceeding within
30 days after receipt by the Company of a written request for such advance. Such
request shall include an undertaking by Executive to repay the amount of such
advance, if it shall ultimately be determined that he is not entitled to be
indemnified against such costs and expenses. The Company agrees to continue and
maintain a directors’ and officers’ liability insurance policy covering
Executive to the extent the Company provides such coverage for its other
executive officers or directors.
     6. Termination of Employment.
          (a) Early Termination of the Employment Period. Notwithstanding
Section 1, the Employment Period shall end upon the earliest to occur of:
          (i) a termination of Executive’s employment on account of Executive’s
death;
          (ii) a Termination due to Disability;
          (iii) a Termination for Cause;
          (iv) a Termination Without Cause;
          (v) a Termination for Good Reason;,

3



--------------------------------------------------------------------------------



 



          (vi) a Termination due to Retirement; or
          (vii) a Voluntary Termination.
          (b) Termination Due to Death or Disability. In the event that
Executive’s employment hereunder terminates due to his death or as a result of a
Termination due to Disability (as defined below), no termination benefits shall
be payable to or in respect of Executive except as provided in Section 6(e). For
purposes of this Agreement, “Termination due to Disability” means a termination
of Executive’s employment upon written notice from the Company because Executive
has been incapable, regardless of any reasonable accommodation by the Company,
of substantially fulfilling the positions, duties, responsibilities and
obligations set forth in this Agreement because of physical, mental or emotional
incapacity resulting from injury, sickness or disease for a period of more than:
          (i) four consecutive months; or
          (ii) an aggregate of six months in any twelve month period.
Any question as to the existence or extent of Executive’s disability upon which
Executive and the Company cannot agree shall be determined by a qualified,
independent physician jointly selected by the Company and Executive. If the
Company and Executive cannot agree on the physician to make the determination,
then the Company and Executive shall each select a physician and those
physicians shall jointly select a third physician, who shall make the
determination. The determination of any such physician shall be final and
conclusive for all purposes of this Agreement. Executive or his legal
representative or any adult member of his immediate family shall have the right
to present to such physician such information and arguments as to Executive’s
disability as he, she or they deem appropriate, including the opinion of
Executive’s personal physician.
          (c) Termination by the Company. The Company may terminate Executive’s
employment with the Company with or without Cause. “Termination for Cause” means
a termination of Executive’s employment by the Company due to Cause. “Cause”
means:
          (i) Executive’s conviction of a felony or the entering by Executive of
a plea of nolo contendere to a felony charge;
          (ii) Executive’s gross neglect or willful and intentional gross
misconduct in the performance of, or willful, substantial and continual refusal
by Executive in breach of this Agreement to perform, the duties,
responsibilities or obligations assigned to Executive pursuant to the terms
hereof;
          (iii) any material breach by Executive of Section 7 of this Agreement;
or
          (iv) a material breach by Executive of the Code of Ethics applicable
to the Company’s employees, as in effect from time to time;
provided, however, that no act or omission shall constitute “Cause” for purposes
of this Agreement unless the Board provides Executive, within 90 days of the
Board learning of such act or acts or failure or failures to act:

4



--------------------------------------------------------------------------------



 



          (A) written notice of the intention to terminate him for Cause, which
notice states in detail clearly and fully the particular act or acts or failure
or failures to act that constitute the grounds on which the Board reasonably
believes in good faith constitutes “Cause”; and
          (B) an opportunity, within thirty (30) days following Executive’s
receipt of such notice, to meet in person with the Board to explain or defend
the alleged act or acts or failure or failures to act relied upon by the Board
and, to the extent such cure is possible, to cure such act or acts or failure or
failures to act.
If such conduct is cured to the reasonable satisfaction of the Board, such
notice of termination shall be revoked. Further, no act or acts or failure or
failures to act shall be considered “willful” or “intentional” if taken in good
faith and Executive reasonably believed such act or acts or failure or failures
to act were in the best interests of the Company.
          (d) Termination by Executive. Executive may terminate his employment
with the Company for Good Reason, for Retirement or in a Voluntary Termination.
A “Termination for Good Reason” by Executive means a termination of Executive’s
employment by Executive within 90 days following:
          (i) a reduction in Executive’s annual Base Salary or target Incentive
Compensation opportunity;
          (ii) the failure to elect or reelect Executive to any of the positions
described in Section 2 above or the removal of him from any such position;
          (iii) a material reduction in Executive’s duties and responsibilities
or the assignment to Executive of duties and responsibilities which are
materially inconsistent with his duties or which materially impair Executive’s
ability to function in the position specified in Section 2;
          (iv) a material breach of any material provision of this Agreement by
the Company; or
          (v) the failure by the Company to obtain the assumption agreement
referred to in Section 8(b) of this Agreement prior to the effectiveness of any
succession referred to therein, unless the purchaser, successor or assignee
referred to therein is bound to perform this Agreement by operation of law.
Notwithstanding the foregoing, a termination shall not be treated as a
Termination for Good Reason:
          (A) if Executive shall have consented in writing to the occurrence of
the event giving rise to the claim of Termination for Good Reason; or
          (B) unless Executive shall have delivered a written notice to the
Board within 60 days of his having actual knowledge of the occurrence of one of
such events stating that he intends to terminate his employment for Good Reason
and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured within 10 days of the receipt
of such notice.

5



--------------------------------------------------------------------------------



 



A “Termination due to Retirement” means Executive’s voluntary termination of
employment after having:
          (I) completed at least five (5) years of service with the Company; and
          (II) the sum of the Executive’s attained age and length of service
with the Company is at least 62 (or such lower number as the Board shall
permit).
A “Voluntary Termination” shall mean a termination of employment by Executive
that is not a Termination for Good Reason, a Termination due to Retirement or a
Termination due to Disability, and which occurs on the 90th day after Executive
shall have given the Company written notice of his intent to terminate his
employment (or as of such later date as Executive shall specify in such notice).
          (e) Payments and Benefits Upon Certain Terminations.
          (i) In the event of the termination of Executive’s employment for any
reason (including a Voluntary Termination), Executive shall be entitled to any
Earned Compensation (as defined in subparagraph (v)(D) of this paragraph
(e) immediately below) owed to Executive but not yet paid and the Vested
Benefits (as defined in subparagraph (v)(H) of this paragraph (e) immediately
below).
          (ii) In the event the Employment Period ends by reason of a
Termination Without Cause or a Termination for Good Reason, Executive shall
receive the Basic Payment (as defined in subparagraph (v)(A) of this paragraph
(e) immediately below). Notwithstanding the foregoing, with respect to the
legally required six month delay in payment of the Basic Payment in the
preceding sentence, the Executive shall also be entitled to an earnings
component equal to the Basic Payment multiplied by the relevant short-term
semi-annual applicable federal rate issued by the IRS for the month in which
such Basic Payment is scheduled to be paid to the Executive; provided, however,
such earnings component shall also be paid in a lump sum at the same time as the
Basic Payment.
          (iii) In lieu of the Basic Payment, in the event the Employment Period
ends by reason of a Termination Without Cause or a Termination for Good Reason
within the 24 month period immediately following a Change of Control, Executive
shall receive the Special Payment (as defined in subparagraph (v)(F) of this
paragraph (e) immediately below) in a lump sum payment no later than ten
(10) days following the seventh-month anniversary of the date of such
termination event. Notwithstanding the foregoing, with respect to the legally
required six month delay in payment of the Special Payment in the preceding
sentence, the Executive shall also be entitled to an earnings component equal to
the Special Payment multiplied by the relevant short-term semi-annual applicable
federal rate issued by the IRS for the month in which such Special Payment is
scheduled to be paid to the Executive; provided, however, such earning component
shall also be paid in a lump sum at the same time as the Special Payment.
          (iv) In the event of a Termination due to Disability, a Termination
Without Cause or a Termination for Good Reason, Executive shall be entitled to
continued participation in all medical, dental, hospitalization and life
insurance coverage in which he was participating on the date of the termination
of his employment until the earlier of:
          (A) the third anniversary of his termination of employment;
          (B) Executive’s death (provided that benefits provided to Executive’s
spouse and dependents shall not terminate upon Executive’s death); or
          (C) the date, or dates, he receives equivalent coverage and benefits
under the plans and programs of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit
basis).
If the Executive’s coverage terminates due to something other than Clauses (A),
(B) or (C) above, the Company shall provide Executive with a lump sum payment in
an amount equal to

6



--------------------------------------------------------------------------------



 



the number of remaining months of coverage to which he is entitled times the
then applicable premium for the relevant benefit plan in which Executive
participated. Such lump sum amount will be paid during the second month
following the month in which such coverage expires.
          (v) Certain Definitions. For purposes of this Section 6, capitalized
terms have the following meanings.
          (A) “Basic Payment” means an amount equal to:
          (I) two (2) times the annual Base Salary that is currently payable to
Executive immediately prior to the end of the Employment Period (or in the event
a reduction in Base Salary is the basis for a Termination for Good Reason, then
the Base Salary in effect immediately prior to such reduction) with such amount
being paid in a lump sum payment no later than ten (10) days following the
seventh-month anniversary of the date of the Executive’s termination event; and
          (II) two (2) times the Target Incentive Compensation (as defined in
subparagraph (v)(G) of this paragraph (e) immediately below) for the calendar
year in which the Employment Period ends pursuant to Section 6(a), with such
Target Incentive Compensation being paid when all other executives are paid
their incentive compensation related to such calendar year, at such time and in
such manner as set forth in the relevant underlying annual incentive
compensation plan document, as in effect from time to time.
          (B) “Change of Control” means the occurrence of any of the following
events:
          (I) any “person” (as such term is used in Section 13(d) of the
Exchange Act, but specifically excluding the Company, any wholly-owned
subsidiary of the Company and/or any employee benefit plan maintained by the
Company or any wholly-owned subsidiary of the Company) becomes the “beneficial
owner” (as determined pursuant to Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
or
          (II) individuals who currently serve on the Board, or whose election
to the Board or nomination for election to the Board was approved by a vote of
at least two-thirds (2/3) of the directors who either currently serve on the
Board, or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority of the Board; or
          (III) the Company or any subsidiary of the Company shall merge with or
consolidate into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding immediately

7



--------------------------------------------------------------------------------



 



thereafter securities representing more than sixty percent (60%) of the combined
voting power of the voting securities of the Company or such surviving entity
(or its ultimate parent, if applicable) outstanding immediately after such
merger or consolidation; or
          (IV) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, or such a plan is
commenced.
          (C) “Date of Termination” means:
          (I) if Executive’s employment is terminated by his death, the date of
his death; and
          (II) if Executive’s employment is terminated for any other reason, the
date specified in a notice of termination delivered to Executive by the Company
(or if no such date is specified, the date such notice is delivered).
          (D) “Earned Compensation” means the sum of:
          (I) any Base Salary earned, but unpaid, for services rendered to the
Company on or prior to the date on which the Employment Period ends pursuant to
Section 6(a) paid in a lump sum no later than fifteen (15) days following the
end of the Employment Period;
          (II) any annual Incentive Compensation payable for services rendered
in the calendar year preceding the calendar year in which the Employment Period
ends that has not been paid on or prior to the date the Employment Period ends
(other than (1) Base Salary and (2) Incentive Compensation deferred pursuant to
Executive’s election) and paid at the time all other executives are paid with
respect to the preceding calendar year in accordance with the underlying
incentive plan terms and conditions;
          (III) any accrued but unused vacation days paid in accordance with the
underlying program terms and conditions; and
          (IV) any business expenses incurred on or prior to the date of the
Executive’s termination that are eligible for reimbursement in accordance with
the Company’s expense reimbursement policies as then in effect.
          (E) “Pro-Ration Fraction” means a fraction of which the numerator is
the number of days Executive was employed since the last anniversary of such
Grant Date through (and including) the termination date and the denominator of
which is 365.
          (F) “Special Payment” means an amount equal to:

8



--------------------------------------------------------------------------------



 



          (I) three (3) times the annual Base Salary currently payable to
Executive immediately prior to the end of the Employment Period (or in the event
a reduction in Base Salary is the basis for a Termination for Good Reason, then
the Base Salary in effect immediately prior to such reduction) with such amount
being paid in a lump sum payment no later than ten (10) days following the
seventh-month anniversary of the date of the Executive’s termination event; and
          (II) three (3) times the Target Incentive Compensation for the
calendar year in which the Employment Period ends pursuant to Section 6(a), with
such Target Incentive Compensation being paid in a lump sum payment no later
than ten (10) days following the seventh-month anniversary of the date of the
Executive’s termination event.
          (G) “Target Incentive Compensation” means:
          (I) with respect to the Basic Payment, with respect to any calendar
year, the annual actual Incentive Compensation Executive would have been
entitled to receive under Section 4(b) for such calendar year based on actual
performance results, if any, had he remained employed by the Company for the
entire calendar year, but then pro-rated based on the actual number of days that
the Executive was employed by the Company during such calendar year with respect
to which such Incentive Compensation relates; and
          (II) with respect to the Special Payment, with respect to any calendar
year, the annual Incentive Compensation Executive would have been entitled to
receive under Section 4(b) for such calendar year had he remained employed by
the Company for the entire calendar year and assuming that all targets for such
calendar year had been met.
          (H) “Vested Benefits” means amounts which are vested or which
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company or any of its subsidiaries, at or subsequent to the date of
his termination without regard to the performance by Executive of further
services or the resolution of a contingency and payable in accordance with the
terms of the plan, policy, practice, program, contract or agreement under which
such benefits have accrued.
          (f) Resignation upon Termination. Effective as of any Date of
Termination under this Section 6, Executive shall resign, in writing, from all
positions then held by him with the Company and its affiliates.
          (g) Payment Following a Change of Control. If the aggregate of all
payments or benefits made or provided to Executive under Section 6(e)(iii)(A),
if applicable, and under all other plans and programs of the Company (the
“Aggregate Payment”) is determined to constitute a Parachute Payment, as such
term is defined in Section 280G(b)(2) of the Code, the Company shall pay to
Executive, prior to the time any excise tax imposed by Section 4999 of the Code
(the “Excise Tax”) is payable with respect to such Aggregate Payment, an
additional amount which, after the

9



--------------------------------------------------------------------------------



 



imposition of all income, employment and excise taxes thereon, is equal to the
Excise Tax on the Aggregate Payment. The determination of whether the Aggregate
Payment constitutes a Parachute Payment and, if so, the amount to be paid to
Executive and the time of payment pursuant to this Section 6(g) shall be made by
the Company’s independent auditor or, if such independent auditor is unwilling
or unable to serve in this capacity, such other nationally recognized accounting
firm selected by the Company with the consent of the person serving as the Chief
Executive Officer of the Company immediately prior to the Change of Control,
which consent shall not be unreasonably withheld (the “Auditor”).
Notwithstanding anything to the contrary, any Aggregate Payment pursuant to this
Section 6(g) shall be paid no later than December 31 of the year following the
year in which the Executive pays the applicable Excise Tax, and no earlier than
the first day of the seventh month following such Executive’s termination date.
          (h) Full Discharge of Company Obligations. The amounts payable to
Executive pursuant to this Section 6 following termination of his employment
(including amounts payable with respect to Vested Benefits) shall be in full and
complete satisfaction of Executive’s rights under this Agreement and any other
claims he may have in respect of his employment by the Company or any of its
subsidiaries other than claims for common law torts or under other contracts
between Executive and the Company or its subsidiaries. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon Executive’s receipt of such amounts, the Company shall be released and
discharged from any and all liability to Executive in connection with this
Agreement or otherwise in connection with Executive’s employment with the
Company and its subsidiaries and, as a condition to payment of any such amounts
that are in excess of the Earned Compensation and the Vested Benefits, following
the Date of Termination and if requested by the Company, Executive shall execute
a release in favor of the Company in the form approved by the Company.
          (i) No Mitigation; No Offset. In the event of any termination of
employment under this Section 6, Executive shall be under no obligation to seek
other employment and there shall be no offset against amounts due Executive
under this Agreement on account of any remuneration attributable to any
subsequent employment that he may obtain except as specifically provided with
regard to the continuation of benefits in Section 6(e)(vi).
     7. Noncompetition and Confidentiality.
          (a) Noncompetition. During the Employment Period and, in the event
that Executive’s employment is terminated for any reason other than death, a
Termination Without Cause or a Termination for Good Reason, for a period of
12 months following the Date of Termination (the “Post-Termination Period”),
Executive shall not become associated with any entity, whether as a principal,
partner, employee, consultant or shareholder (other than as a holder of not in
excess of 1% of the outstanding voting shares of any publicly traded company),
that is actively engaged in any geographic area in any business which is in
competition with a business conducted by the Company at the time of the alleged
competition and, in the case of the Post-Termination Period, at the Date of
Termination.
          (b) Confidentiality. Without the prior written consent of the Company,
except:
          (i) in the course of carrying out his duties hereunder; or

10



--------------------------------------------------------------------------------



 



          (ii) to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency,
Executive shall not disclose any trade secrets, customer lists, drawings,
designs, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records, packaging
design or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, “Confidential Information”) to
any third person unless such Confidential Information has been previously
disclosed to the public by the Company or has otherwise become available to the
public (other than by reason of Executive’s breach of this Section 7(b)).
          (c) Company Property. Promptly following termination of Executive’s
employment, Executive shall return to the Company all property of the Company,
and all copies thereof in Executive’s possession or under his/her control,
except that Executive may retain his personal notes, diaries, Rolodexes,
calendars and correspondence.
          (d) Non-Solicitation of Employees. During the Employment Period and
during the one year period following any termination of Executive’s employment
for any reason, Executive shall not, except in the course of carrying out his
duties hereunder, directly or indirectly induce any employee of the Company or
any of its subsidiaries to terminate employment with such entity, and shall not
directly or indirectly, either individually or as owner, agent, employee,
consultant or otherwise, knowingly employ or offer employment to any person who
is or was employed by the Company or a subsidiary thereof unless such person
shall have ceased to be employed by such entity for a period of at least
6 months.
          (e) Injunctive Relief with Respect to Covenants. Executive
acknowledges and agrees that the covenants and obligations of Executive with
respect to noncompetition, nonsolicitation, confidentiality and Company property
relate to special, unique and extraordinary matters and that a violation of any
of the terms of such covenants and obligations may cause the Company irreparable
injury for which adequate remedies are not available at law. Therefore,
Executive agrees that the Company shall be entitled to an injunction,
restraining order or such other equitable relief restraining Executive from
committing any violation of the covenants and obligations contained in this
Section 7. These injunctive remedies are cumulative and are in addition to any
other rights and remedies the Company may have at law or in equity.
     8. Miscellaneous.
          (a) Survival. Sections 5(d) (relating to the Company’s obligation to
indemnify Executive), 6 (relating to early termination), 7 (relating to
noncompetition, nonsolicitation and confidentiality) and 8(o) (relating to
governing law) shall survive the termination hereof, whether such termination
shall be by expiration of the Employment Period or an early termination pursuant
to Section 6 hereof.
          (b) Binding Effect. This Agreement shall be binding on, and shall
inure to the benefit of, the Company and any person or entity that succeeds to
the interest of the Company

11



--------------------------------------------------------------------------------



 



(regardless of whether such succession does or does not occur by operation of
law) by reason of a merger, consolidation or reorganization involving the
Company or a sale of all or substantially all of the assets of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a sale of assets as described in the preceding
sentence, it shall use its reasonable best efforts to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. This Agreement shall also inure to the benefit of Executive’s
heirs, executors, administrators and legal representatives and beneficiaries as
provided in Section 8(d).
          (c) Assignment. Except as provided under Section 8(b), neither this
Agreement nor any of the rights or obligations hereunder shall be assigned or
delegated by any party hereto without the prior written consent of the other
party.
          (d) Beneficiaries/References. Executive shall be entitled, to the
extent permitted under any applicable law and the terms of any applicable plan,
to select and change a beneficiary or beneficiaries to receive any compensation
or benefit payable hereunder following Executive’s death by giving the Company
written notice thereof. In the event of Executive’s death or a judicial
determination of his incompetence, reference in this Agreement to Executive
shall be deemed, where appropriate, to refer to his beneficiary, estate or other
legal representative.
          (e) Resolution of Disputes. Any disputes arising under or in
connection with this Agreement shall, at the election of Executive or the
Company, be resolved by binding arbitration, to be held in Chicago, Illinois in
accordance with the rules and procedures of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator(s) may be
entered in any court having jurisdiction thereof. Costs of the arbitration shall
be borne by the Company. Unless the arbitrator determines that Executive did not
have a reasonable basis for asserting his position with respect to the dispute
in question, the Company shall also reimburse Executive for his reasonable
attorneys’ fees incurred with respect to any arbitration. Pending the resolution
of any arbitration or court proceeding, the Company shall continue payment of
all amounts due Executive under this Agreement and all benefits to which
Executive is entitled at the time the dispute arises (other than the amounts
which are the subject of such dispute).
          (f) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the matters referred to herein. No
amendment to this Agreement shall be binding between the parties unless it is in
writing and signed by the party against whom enforcement is sought. There are no
promises, representations, inducements or statements between the parties other
than those that are expressly contained herein. Executive acknowledges that he
is entering into this Agreement of his own free will and accord, and with no
duress, that he has been represented and fully advised by competent counsel in
entering into this Agreement, that he has read this Agreement and that he
understands it and its legal consequences.
          (g) Representations. Executive represents that his employment
hereunder and compliance by him with the terms and conditions of this Agreement
will not conflict with or result in the breach of any agreement to which he is a
party or by which he may be bound. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the full corporate power and authority to execute and deliver
this Agreement. The Company has taken all action required by law, the
Certificate of Incorporation, its

12



--------------------------------------------------------------------------------



 



By-Laws or otherwise required to be taken by it to authorize the execution,
delivery and performance by it of this Agreement. This Agreement is a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.
          (h) Severability; Reformation. In the event that one or more of the
provisions of this Agreement shall become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. In the event any of
Section 7(a), (b) or (d) is not enforceable in accordance with its terms,
Executive and the Company agree that such Section shall be reformed to make such
Section enforceable in a manner which provides the Company the maximum rights
permitted at law.
          (i) Waiver. Waiver by any party hereto of any breach or default by the
other party of any of the terms of this Agreement shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.
          (j) Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt when delivered or sent by telecopy and upon
mailing when sent by registered mail, and shall be addressed as follows (or to
such other address as the party entitled to notice shall hereafter designate in
accordance with the terms hereof):
          If to the Company:
Two Westbrook Corporate Center- Suite 1070
Westchester, IL 60154
Attention: General Counsel
Fax No.: (708) 409-1162
          If to Executive:
1833 Morgan Circle
Naperville, IL 60565
          (k) Amendments. This Agreement may not be altered, modified or amended
except by a written instrument signed by each of the parties hereto.
          (l) Headings. Headings to Sections in this Agreement are for the
convenience of the parties only and are not intended to be part of or to affect
the meaning or interpretation hereof.
          (m) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

13



--------------------------------------------------------------------------------



 



          (n) Withholding. Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.
          (o) Governing Law. This Agreement shall be governed by the laws of the
State of Delaware, without reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Executive has hereunto set his hand
as of the day and year first above written.

              TREEHOUSE FOODS, INC.
 
       
 
  By:   /s/ Sam K. Reed
 
       
 
      Name: Sam K. Reed
 
      Title: Chief Executive Officer
 
            EXECUTIVE:
 
  /s/ Dennis F. Riordan           Dennis F. Riordan

14